Hon. Warren M. Anderson President Pro Tem New York State Senate
This is in reply to your letter of March 20 requesting an opinion as to whether the Governor's action with respect to Assembly Bill Number 9381-A in striking lines 42 through 51 on page 6 of the bill when signing it into law violated the New York State Constitution.
The deficiency budget bill as submitted by the Governor to the Legislature (Assembly 9381) contained no appropriation for the Commerce Department. The appropriation vetoed by the Governor was added in its entirety to the bill by the Legislature.
Pursuant to Article VII, § 4 of the New York State Constitution, the Legislature may not alter an appropriation bill submitted by the Governor except to strike out or reduce items therein or by adding thereto items of appropriation. Such items added by the Legislature shall be subject to approval by the Governor as provided in Article IV, § 7 of the New York State Constitution.
Lines 42 through 51, inclusive, of Assembly Bill Number 9381-A contain the entire item added by the Legislature to the Budget Bill as submitted by the Governor. As such, this item was properly subject to a line item veto by the Governor pursuant to Article IV, § 7 of the New York State Constitution.
Recognizing that the dollar amount of the appropriation is the same as that passed by the Legislature in the 1977 main budget (L. 1977, Ch. 50), as amended by the supplemental budget (L. 1977, Ch. 460), I would further note that Article VII, § 4 of the Constitution only authorizes the Legislature to act in relation to appropriation bills by reducing, striking or adding items of appropriation and that where there is no change in he dollar amount of an item of appropriation, there is no authority for the Legislature to add the item to a succeeding appropriation bill for the sole purpose of adding qualifying language thereto (see, also, Saxton v. Carey, 61 A.D.2d 645 [3d Dept., March 29, 1978], p. 2 slip opinion).
I conclude, therefore, that the Governor had the power to line item veto lines 42 through 61 of Assembly 9381-A.